Citation Nr: 0810967	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1952 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In June 2004, the Board determined that new and material 
evidence had not been submitted to reopen a service 
connection claim for a right knee disability; the Chairman of 
the Board has not ordered reconsideration of the matter and 
that decision became final.

2.  Evidence received since the June 2004  Board decision 
does not raise a reasonable possibility of substantiating the 
service connection claim for a right knee disability.


CONCLUSIONS OF LAW

1.  A June 2004 Board decision, determining that new and 
material evidence had not been submitted to reopen a service 
connection claim for a right knee disability, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  Evidence received since the June 2004 Board decision is 
not new and material, and the veteran's service connection 
claim for a right knee disability is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim. 

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

Additionally, the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims have been met.  The veteran has been notified 
of the evidence and information necessary needed to reopen 
his claim, to substantiate each element of the underlying 
service connection claim, and to substantiate the elements 
needed for service connection that were found insufficient in 
the prior denial on the merits. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The duties to notify and assist have been met.



Analysis

Initially, the RO denied service connection for a right knee 
disability in May 1960.  Subsequently, in a June 2004 
decision, the Board determined that new and material evidence 
had not been submitted to reopen a service connection claim 
for the veteran's right knee disability.  The Chairman of the 
Board has not ordered reconsideration and the June 2004 
decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

Since the June 2004 Board decision is final, the veteran's 
service connection claim for a right knee disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of he claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence associated with the claims folder at the time of 
the June 2004 rating decision included the veteran's service 
medical records, private medical records, VA medical records, 
and the veteran's lay statements.  The Board declined to 
reopen the claim on that basis that no new and material 
evidence had been submitted suggesting the onset or increase 
in severity of a right knee disability occurred during active 
service. 

As the last final disallowance of the appellant's service 
connection claim for right knee disability was a June 2004 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the June 2004 Board decision.  

On review, the Board finds that the veteran has not submitted 
new and material evidence since the June 2004 Board decision 
sufficient to reopen the service connection claim for the 
veteran's right knee disability.  The newly submitted 
evidence consists of VA treatment records dated in July 2004 
showing complaints related to the right knee and also an x-
ray report showing residuals of a right knee arthroplasty.  
However, none of these records demonstrate onset or increase 
in severity of a right knee disability during active service.  
Thus, the Board concludes that the evidence submitted after 
the final decision in June 2004, either by itself or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156.  It does not raise a reasonable 
possibility of establishing the claim.  Id.  Therefore, the 
evidence is not considered new and material for the purpose 
of reopening the service connection claim for a right knee 
disability.  Accordingly, the claim is not reopened. 












ORDER

New and material evidence having not been submitted to reopen 
a service connection claim for a right knee disability, the 
appeal is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


